Name: Commission Regulation (EC) No 2388/98 of 4 November 1998 concerning the stopping of fishing for Greenland halibut by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 EN Official Journal of the European Communities6. 11. 98 L 297/5 COMMISSION REGULATION (EC) No 2388/98 of 4 November 1998 concerning the stopping of fishing for Greenland halibut by vessels flying the flag of a Member State THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applic- able to the common fisheries policy (1), as last amended by Regulation (EC) No 2635/97 (2), and in particular Article 21(3) thereof, Whereas Council Regulation (EC) No 47/98 of 20 December 1997 allocating, for 1998, certain catch quotas between Member States for vessels fishing in the Norwe- gian exclusive economic zone and the fishing zone around Jan Mayen (3), provides for Greenland halibut quotas for 1998; Whereas, in order to ensure compliance with the provi- sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis- sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; Whereas, according to the information communicated to the Commission, catches of Greenland halibut in the waters of ICES divisions I, IIa, b (Norwegian waters north of 62 ° N) by vessels flying the flag of a Member State or registered in a Member State have reached the quota allocated for 1998, HAS ADOPTED THIS REGULATION: Article 1 Catches of Greenland halibut in the waters of ICES divi- sions I, IIa, b (Norwegian waters north of 62 ° N) by vessels flying the flag of a Member State or registered in a Member State are deemed to have exhausted the quota allocated to the Community for 1998. Fishing for Greenland halibut in the waters of ICES divi- sions I, IIa, b (Norwegian waters north of 62 ° N) by vessels flying the flag of a Member State or registered in a Member State is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 1998. For the Commission Emma BONINO Member of the Commission (1) OJ L 261, 20. 10. 1993, p. 1. (2) OJ L 356, 31. 12. 1997, p. 14. (3) OJ L 12, 19. 1. 1998, p. 58.